OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs. Trial Term, after considering the contract, accompanying documents and extrinsic evidence, found that plaintiff was required to paint the entire existing boiler room at the Woodbourne Rehabilitation Center. It cannot be said that this finding, affirmed by the Appellate Division, was erroneous as a matter of law.
There is no merit to plaintiff’s contention that as a matter of law the contract required the painting of only those areas of the boiler room disturbed by its construction work. The contract provided that the drawings would control over any contrary provisions in the written specifications, and the drawings indicated that the entire boiler room should be painted. In addition, the contract required that plaintiff raise any questions regarding the requirements of the job with the architects before submitting its bid for the project. Since plaintiff failed to do so, it was bound under the stated terms of the contract by the architects’ subsequent determination that the entire boiler room must be painted.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
*835Order affirmed.